TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00070-CV


Texas Department of Public Safety, Appellant

v.

Walter Lawrence Chabert II, Individually and as Administrator of the Estate of
Walter Lawrence Chabert; and Stefanie Chabert Karnes, Individually, Appellees




FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. C-1-CV-08-005227, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The parties have filed a joint motion to abate the appeal, representing that they
have reached a settlement agreement.  Accordingly, we grant the motion, abate the appeal, and
permit proceedings in the trial court to effectuate the parties' agreement.  See Tex. R. App. P.
42.1(a)(2)(C).  The appeal shall be abated until such time as the parties file a motion to reinstate
and dismiss the appeal, no later than August 10, 2009.  If the agreement is not finalized by that date,
the parties shall file a report advising this Court on the status of the proceedings in the trial court.

						__________________________________________
						Bob Pemberton, Justice
Before Justices Patterson, Pemberton and Waldrop
Abated
File:   June 11, 2009